NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 16 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MOHAMMAD KHALEEL AL BATTAT,                     No.    14-70500

                  Petitioner,                    Agency No. A079-638-403

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 14, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and KOZINSKI and FRIEDLAND, Circuit
Judges.

        Mohammad Khaleel Al Battat, a native of Palestine and citizen of Jordan,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

upholding the Immigration Judge’s (“IJ”) denial of his applications for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under Article III of the Convention Against

Torture (“CAT”), as well as his petition for special rule cancellation of removal

pursuant to the Violence Against Women Act of 1994. We have jurisdiction under

8 U.S.C. § 1252, and we dismiss in part and deny in part the petition.

   1. The BIA held that Al Battat failed to appeal the merits of the IJ’s

determinations that he was ineligible for asylum, withholding of removal, or CAT

relief, and that his asylum claim was time-barred. On appeal, Al Battat concedes

that his asylum claim was time-barred, and he offers no challenge to the BIA’s

determination that any arguments about withholding of removal or CAT relief

were not preserved for appeal. Any arguments related to those forms of relief are

thus unexhausted, and we lack jurisdiction to review them. See Alvarado v.

Holder, 759 F.3d 1121, 1127 (9th Cir. 2014).

      2. The BIA affirmed the IJ’s determination that Al Battat failed to

corroborate his claim of spousal mental abuse and, therefore, affirmed denial of his

application for special rule cancellation of removal. Al Battat does not argue that

such corroboration was unnecessary; he states only that he does not know why the

requested corroboration was unavailable. Al Battat has thus failed to demonstrate

that the record compels the conclusion that corroborating evidence was

                                          2
unavailable, 8 U.S.C. § 1252(b)(4), and he offers no other basis for review.

PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.




                                         3